1.Claims 1-3, 5-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, it is unclear what dimension of the protrusion is being claimed with the limitation “of about 0.8 to 2.0mm”.  Apparently, such is not the height since the height is set forth in new claim 11 as something quite different.  It appears to be the diameter that applicant is setting forth and such should be clearly recited in the claim.  Also, by virtue of the amendment to claim 1, claim 6 now fails to further limit claim 1.  Claim 6 should be cancelled.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien 2019/0129070 (see paragraphs 0020-0022, 0026-0033; Figs. 4-6) in view of Haddock et al 8,523,354 (see col. 25, lines 3-27) and To et al (see paragraph 0020).
Chien discloses a method for forming a mold for the production of a spectacle lens in which a hemispherical protrusion is formed on one surface thereof.  See Figure 4 which shows the hemispherical protrusion on the surface of the lens and Figures 5 and 6 detailing the mold and the formation of the spectacle lens from the mold as generally set forth in instant claim 2.  Chien essentially lacks the particulars of how the mold is formed and the instant dimension of .8 to 2 mm for the hemispherical protrusion.  As already noted, Haddock et al teaches one of ordinary skill in the art how to fashion a mold with grooves therein by employing the instant steps of preparing a master mold with a nickel coating, cutting a recess in the coating thereof and producing a transfer and a first mold therefrom to form a first mold that duplicates the master—ie, with recesses or grooves therein which form the desired protrusion in the lens molded therefrom.  As already noted, these steps are nothing but conventional in the art to form a desired mold.  One of ordinary skill in the art at the time of filing would have found it obvious to have modified the method of Chien with the mold making steps taught in Haddock et al to facilitate the formation of the first mold in Haddock which would have the desired recesses to form the hemispherical protrusion in the primary reference.  Clearly, the mold that forms the protrusion in Chien would have to be made in some manner and the mold making steps of Haddock are quite well known in the art.  Instant claim 3 is rejected for reasons of record—a hard coating on a mold surface is conventional in the art to increase the lifetime of the mold and Official Notice was already taken with respect to this.  Chien teaches (paragraph 0017) that the lens can be made of CR39, which is a thermosetting resin made of diethylene glycol bisallyl carbonate, and hence instant claims 5, 7 and 8 are met in the primary reference.  Chien (paragraph 0020) discloses protrusions that have a height of 45-550 nm and a diameter of 35-155 nm, dimensions that are much smaller than the instant range of .8 to 2.0 mm.  However, To et al, already of record, teaches forming lenses with hemispherical protrusions of a diameter of .8 to 2.0 mm at paragraph 0020 therein.  It would have been obvious tom one of ordinary skill in the art at the time of filing to have modified the hemispherical protrusions of Chien with at least one protrusion as taught in To et al for the added benefit of such a protrusion.  As taught in To et al, such would provide additional vision correction and one of ordinary skill would have found this desirable in a lens.  The smaller protrusions disclosed in Chien would still be useful in forming a hydrophobic surface with anti-fouling and anti-reflective properties as desired.  The exact curvature of the protrusion is submitted to have been within the skill level of the art dependent on the desired use for the protrusion.  
3.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-9 of copending Application No. 16/650,739 (reference application) in view of Haddock et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application set forth a similar method of forming a spectacle lens using a mold that is similar in nature to the instant to form a lens with a similar hemispherical protrusion.  It is submitted that the instant mold making steps would have been obvious from Haddock et al as set forth in paragraph 2, supra.  Further, the exact dimensions of the protrusion and resin used for making the lens would have been within the skill level of the art dependent on desired utility of the protrusion and material choice for the lens.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.Applicant’s arguments with respect to claim(s) 1-3,5-8, 10 and 11 have been considered but are moot in view of the new ground of rejection.  In view of the amendments to the claims, new art has been applied which more closely meets the amendment—ie, the formation of a hemispherical protrusion on the surface of the lens.  Newly applied Chien clearly teaches this and the additional claimed aspects not taught in Chien are submitted to be rendered obvious in combination with previously applied Haddock et al and To et al.  
5.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
           

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742